DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s response to election/restriction filed 05/04/2022.

Applicant’s election without traverse of Group I, claims 1-5, 8, 11-13, 15-18, 21, 26-28 in the reply filed on 05/04/2022 is acknowledged.

Claims 1-5, 8, 11-13, 15-18, 21, 26-28, 30-35, 38-39, 48-49 are pending.  Claims 1-5, 8, 11-13, 15-18, 21, 26-28 are being examined.  Claims 30-35, 38-39, 48-49 are withdrawn from further consideration.  Claims 6-7, 9-10, 14, 19-20, 22-25, 29, 36-37, 40-47, and 50-62 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-13, 15, 18, 21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US 2008/0317651 A1) or in the alternative, further in view of Hume et al. (US 2013/0153400 A1).
Considering claims 1, 13, 18, and 26, Hooper teaches a CO2 capture process for capturing CO2 from flue gas generated by a host facility, the process comprising directly contacting a flue gas stream with an absorption solution in an absorption stage to absorb CO2 and form a CO2-rich solution and a CO2 depleted gas, subjecting the CO2-rich solution to vacuum pressure conditions and temperature conditions below 100°C in a stripping stage to cause the release of CO2 from the CO2-rich solution form a regenerated solution and an overhead gas stream comprising CO2 and steam (Hooper, claim 1, [0057], [0060], and [0091]).  Hooper teaches recycling the regenerated solution back into the absorption stage as at least part of the absorption solution (Hooper, claim 38).
Hooper teaches the absorption solution comprises water and a non-carbamate forming absorption compound by teaching a potassium carbonate solution (Hooper, claim 29).
Hooper teaches subjecting the overhead gas stream to heat recovery comprising compressing the overhead gas stream or a gas stream derived therefrom to increase a temperature thereof and produce a compressed gas stream (Hooper, [0112]-[0114]).  Hooper teaches transferring heat from the compressed gas stream to the stripping stage by teaching utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage (Hooper, [0141]-[0146]).
Hooper does not explicitly teach transferring heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to the stripping stage.
However, Hooper teaches utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage and indirect heat transfer (Hooper, [0141]-[0146], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to the stripping stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to utilize heat available from the compressing of the gas via an indirect heat transfer for the stripping stage and achieve an energy efficient process with a reasonable expectation of success.
In the alternative, Hume teaches transferring heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to the stripping stage (Hume, abstract, [0082] and Figure 3).  Hume teaches elimination and/or reduction of the requirement to use LP steam from the LP turbine system of a power plant for regeneration (Hume, [0050], [0056]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compress the overhead gas stream, transfer the heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transfer the heat from the heated fluid to the stripping stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve a more energy efficient process with a reasonable expectation of success.
Both Hooper and Hume teach multistage compression of the overhead gas with intercoolers.  Thus, the process of Hooper/Hume as described above, would further comprise after transferring heat from the compressed gas stream to the heat transfer fluid, subjecting the resulting gas stream to further cooling prior to subsequent compression and heat transfer.
Considering claims 2-3, Hooper teaches subjecting at least a portion of the flue gas generated by the host facility to heat recovery and transferring the recovered heat to the stripping stage wherein the portion of the flue gas is the flue gas stream supplied to the absorption stage (Hooper, [0039]-[0040], [0127] and Figures 3&5).
Considering claim 4, it has already been established to provide a heat transfer fluid for heat recovery form the overhead gas.  Hooper teaches transferring heat from the flue gas to the stripping stage in addition to teaching indirect heat transfer using a heat exchanger wherein heat is transferred from the gas stream to the fluid being heated (Hooper, [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer the heat from the flue gas to a heat transfer fluid.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to utilize heat available from the flue gas via an indirect heat transfer for the stripping stage and achieve an energy efficient process with a reasonable expectation of success.
Combining equivalents known for the same purpose is prima facie obvious (see MPEP §2144.06(I)).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a first portion of the heat transfer fluid for heat recovery from the overhead gas stream and provide a second portion of the heat transfer fluid for heat recovery from the flue gas, and combining the first and second portions of the heat transfers fluid after heating to form a combined heated fluid and supplying the combined heated fluid to the stripping stage for transferring heat thereto.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because both sources of heat/heat transfer fluid are suitable for transferring heat to the stripping stage.
Considering claim 5, Hooper teaches depending on overall heat demands of a processing plant such as a coal fired power plant, it is possible that heat from any one or more additional sources may also be utilized to further reduce the overall amount of energy that must be supplied by the reboiler of the absorption solution such as other energy sources available when the preferred embodiment is integrated into a power plant such as boiler feed water of the base power plant and or other auxiliary power plants needed to supplement power to run a carbon dioxide carbon capture plant (Hooper, [0141]-[[0145]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a third portion of the heat transfer fluid for heat recovery from a heat source provided by the host facility and combining the third portion of the heat transfer fluid with the first and second portions after heating to form the combined heat fluid and supplying the combined heated fluid to the stripping stage for transferring heat thereto.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because any source of heat including one provided by the host facility of heat/heat transfer fluid are suitable for transferring heat to the stripping stage.
Considering claim 8, Hooper teaches subjecting the overhead gas stream to heat recovery comprising compressing the overhead gas stream or a gas stream derived therefrom to increase a temperature thereof and produce a compressed gas stream (Hooper, [0112]-[0114]).  Hooper teaches transferring heat from the compressed gas stream to the stripping stage by teaching utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage (Hooper, [0141]-[0146]).
Hooper does not explicitly teach transferring heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to the stripping stage.
However, Hooper teaches utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage and indirect heat transfer (Hooper, [0141]-[0146], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to subject the overhead gas stream to multiple compression stages arranged in series to produce respective compressed gas streams and for each of the compressed gas streams indirectly transferring heat from the corresponding compressed gas stream to the heat transfer fluid to enable progressive heating thereof to produce the heated fluid.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to utilize heat available from the compressing of the gas via an indirect heat transfer for the stripping stage and achieve an energy efficient process with a reasonable expectation of success.
In the alternative, Hume teaches passing the gas drawn off from the top of the regeneration column through successive compressors and transferring heat from the compressed gas streams to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to the stripping stage (Hume, abstract, [0082] and Figure 3).  Hume teaches elimination and/or reduction of the requirement to use LP steam from the LP turbine system of a power plant for regeneration (Hume, [0050], [0056]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to subject the overhead gas stream to multiple compression stages arranged in series to produce respective compressed gas streams and for each of the compressed gas streams indirectly transferring heat from the corresponding compressed gas stream to the heat transfer fluid to enable progressive heating thereof to produce the heated fluid.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve a more energy efficient process with a reasonable expectation of success.
Considering claim 11, Hooper teaches latent heat of condensation is used as a heat source for transferring heat directly or indirectly to the solvent solution or the stripper to reduce the energy that must be supplied to by the reboiler (Hooper, [0114]).  Hooper teaches utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage and indirect heat transfer (Hooper, [0141]-[0146], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that transferring heat from the compressed gas stream to the heat transfer fluid comprises condensing water contained in the compressed gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to utilize the latent heat of condensation from the interstage coolers for a more energy efficient process with a reasonable expectation of success.
Considering claim 12, Hooper teaches condensed water from the top of the stripping column may in part or its entirety be returned to the plant including the absorption and stripping columns (Hooper, [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove the condensed water from the compressed gas stream and recycle the condensed water back into the process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to minimize/reduce the amount of make-up water and maintain water balance in the process with a reasonable expectation of success.
Considering claim 15, Hooper teaches the absorption solution further comprises at least one promoter (Hooper, [0049], [0121]).
In the alternative, Hooper teaches the absorbing medium comprising potassium carbonate may include activators or promoters used to enhance absorption kinetics ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a promotor in the absorption solution.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to enhance the absorption kinetics of the absorption solution with a reasonable expectation of success.
Considering claim 21, Hooper teaches subjecting the overhead gas stream to heat recovery comprising compressing the overhead gas stream or a gas stream derived therefrom to increase a temperature thereof and produce a compressed gas stream (Hooper, [0112]-[0114]).  Hooper teaches transferring heat from the compressed gas stream to the stripping stage by teaching utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage (Hooper, [0141]-[0146]).
Hooper does not explicitly teach transferring heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to a reboiler of the stripping stage.
However, Hooper teaches utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage and indirect heat transfer (Hooper, [0141]-[0146], [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to transfer heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to a reboiler of the stripping stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to utilize heat available from the compressing of the gas via an indirect heat transfer for the stripping stage and achieve an energy efficient process with a reasonable expectation of success.
In the alternative, Hume teaches transferring heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to the reboiler of the stripping stage (Hume, abstract, [0082] and Figure 3).  Hume teaches elimination and/or reduction of the requirement to use LP steam from the LP turbine system of a power plant for regeneration (Hume, [0050], [0056]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compress the overhead gas stream, transfer the heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transfer the heat from the heated fluid to a reboiler of the stripping stage.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve a more energy efficient process with a reasonable expectation of success.
Considering claim 28, Hooper teaches depending on overall heat demands of a processing plant such as a coal fired power plant, it is possible that heat from any one or more additional sources may also be utilized to further reduce the overall amount of energy that must be supplied by the reboiler of the absorption solution such as energy from the reflux condenser, energy from multi-stage compressor intercoolers, a lean solvent cooler, and other energy sources available when the preferred embodiment is integrated into a power plant such as boiler feed water of the base power plant and or other auxiliary power plants needed to supplement power to run a carbon dioxide carbon capture plant (Hooper, [0141]-[[0145]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for all of the overhead gas stream released from the stripping stage to be subjected to the heat recovery.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to utilize any/all heat sources available for a more energy efficient process with a reasonable expectation of success.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US 2008/0317651 A1) in view of Reardon et al. (US 2015/0231561 A1) or in the alternative, further in view of Hume et al. (US 2013/0153400 A1).
Considering claims 16-17, all of the limitations are met by the prior art referenced in meeting claim 15 limitations except for the promoter, catalyst or biocatalyst being selected from the claimed group.
Although Hooper teaches the absorbing medium comprising potassium carbonate may include activators or promoters used to enhance absorption kinetics ([0049]), he does not explicitly teach that it is selected from the claimed list of compounds.
However, Reardon teaches a liquid medium comprising potassium carbonate for the capture/absorption of carbon dioxide (Reardon, abstract and [0069]).  Reardon teaches a biocatalyst is used to promote both the hydration of CO2 in the absorber  (CO2 capture) and the dehydration of bicarbonate (CO2 release) in the stripper (Reardon, [0078]). Reardon teaches a potassium carbonate absorption liquid medium comprising a biocatalyst such as carbonic anhydrase (Reardon, claims 4 and 18).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for absorption solution to further comprise a biocatalyst such as carbonic anhydrase.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to promote both CO2 capture in the absorption stage (i.e., hydration of CO2) and CO2 release in the stripping stage (i.e., dehydration of bicarbonate) with a reasonable expectation of success.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hooper et al. (US 2008/0317651 A1) in view of Hume et al. (US 2013/0153400 A1).
Considering claims 27-28, Hooper teaches utilizing the energy from multi-stage compressor intercoolers to further reduce the overall amount of energy that must be supplied to the reboiler of the stripping stage and indirect heat transfer (Hooper, [0141]-[0146], [0039]).  Hooper does not explicitly teach the overhead gas stream is subjected to compression directly after being release from the stripping stage.
However, Hume teaches transferring heat from the compressed gas stream to a heat transfer fluid to form a heated fluid and transferring heat from the heated fluid to the stripping stage; Hume teaches the overhead gas stream is subjected to compression directly after being released from the stripping stage and that all of the overhead gas stream released from the stripping stage is subjected to the heat recovery (Hume, abstract, [0082] and Figure 3).  Hume teaches elimination and/or reduction of the requirement to use LP steam from the LP turbine system of a power plant for regeneration (Hume, [0050], [0056]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to subject the overhead gas stream to compression directly after being released from the stripping stage and subject all of the overhead gas stream released from the stripping stage to the heat recovery.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve a more energy efficient process with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734